In the

    United States Court of Appeals
                For the Seventh Circuit
                     ____________________ 

Nos. 12‐3704 & 12‐3804 
PACTIV  CORPORATION  and  PACTIV  CORPORATION  2010/2011 
SEVERANCE BENEFITS PLAN, 
            Plaintiffs‐Appellants, Counterdefendants‐Appellees, 

                                 v. 

CHAD RUPERT, 
                 Defendant‐Appellee, Counterplaintiff‐Appellant. 
                   ____________________ 

        Appeals from the United States District Court for the 
          Northern District of Illinois, Eastern Division. 
             No. 11 C 7247 — William T. Hart, Judge. 
                     ____________________ 

      ARGUED MAY 28, 2013 — DECIDED AUGUST 1, 2013 
                ____________________ 

  Before  EASTERBROOK,  Chief  Judge,  and  WILLIAMS  and 
HAMILTON, Circuit Judges. 
   EASTERBROOK,  Chief  Judge.  Reynolds  Group  Holdings  ac‐
quired  Pactiv  Corp.  in  2010.  The  acquisition  agreement, 
which made Pactiv a wholly owned subsidiary, calls for sev‐
erance pay to any non‐union employee let go without cause, 
within a year, as a result of the transaction. 
2                                           Nos. 12‐3704 & 12‐3804 

    After  the  closing,  Pactiv  established  a  severance‐pay 
plan.  The  clause  in  the  acquisition  agreement  was  skeletal; 
the  plan itself contained many implementing  terms,  includ‐
ing a requirement that the departing worker execute a “sep‐
aration agreement”, “in a form acceptable to the Company,” 
releasing all other claims against Pactiv. 
    Within a year of the acquisition Pactiv directed Chad Ru‐
pert to move to a new city. He declined, and Pactiv acknowl‐
edged  that  this  entitled  Rupert  to  severance  pay  under  the 
plan.  It  sent  him  a  separation  agreement—which  contained 
some unwelcome terms. Pactiv demanded that Rupert prom‐
ise that for the next year he would not work for any of its ri‐
vals  in  research  and  development,  solicit  the  sale  of  any 
competing  goods and  services, or try to hire any  of  Pactiv’s 
staff. Observing that he had not previously been subject to a 
restrictive  covenant,  and  contending  that  he  should  not  be 
required to submit to one under the severance plan, Rupert 
declined to sign. Pactiv withheld the severance benefits, and 
Rupert sued. So did Pactiv, seeking a declaration that its de‐
cision is lawful. 
     The district court held that Rupert is entitled to the bene‐
fits  because  the  formal  plan,  governed  by  ERISA  (the  Em‐
ployee Retirement Income Security Act), lacks any language 
conditioning severance pay on signing a restrictive covenant. 
2012  U.S.  Dist.  LEXIS  158413  (N.D.  Ill.  Nov.  1,  2012).  Plans 
and  their  material  terms  must  be  in  writing.  29  U.S.C. 
§1102(a)(1); Curtiss‐Wright Corp. v. Schoonejongen, 514 U.S. 73, 
83  (1995).  This  plan  contemplates  a  separation  agreement 
“acceptable to the Company” but does not say or imply that 
Pactiv can use this as a hook to add any limit it wants. Then 
the  benefits  staff  could  use  the  lure  of  severance  pay  to  de‐
Nos. 12‐3704 & 12‐3804                                                 3 

mand  that  the  worker  hand  over  the  deed  to  the  worker’s 
vacation  home  or  promise  to  run  errands  for  the  staffer’s 
family. Perhaps it would be within the scope of this  plan to 
use the separation agreement to obtain a departing employ‐
ee’s promise to honor the terms of a covenant already signed; 
the plan itself makes benefits contingent on keeping Pactiv’s 
secrets  confidential;  but  the  agreement  tendered  to  Rupert 
demanded  more  on  his  part.  ERISA’s  writing  requirement 
prevents  the  employer  from  making  greater  demands  as  a 
matter  of  discretion.  Cirulis  v.  UNUM  Corp.  Severance  Plan, 
321 F.3d 1010 (10th Cir. 2003), holds exactly this about a situ‐
ation similar to Rupert’s. 
    As  it  happens,  however,  Rupert  did  not  ask  the  district 
judge to award benefits under Pactiv’s plan. He did not rely 
on §1102(a)(1) or Cirulis. Instead he asked for benefits under 
the  acquisition  agreement.  He  repeatedly  told  the  district 
court that the plan is irrelevant to his claim and that he does 
not seek benefits under it. We asked Rupert’s lawyer at oral 
argument whether he had ever reserved reliance on the plan 
as a fallback position; counsel said no. The district court re‐
jected the theory that Rupert actually advanced (we discuss 
it below) but nonetheless decided in his favor on the theory 
that he abjured. 
    Judges sometimes have the authority to relieve parties of 
their forfeitures (though Rupert never asked), but if they do 
this  they  must  notify  the  other  side,  so  that  it  can  meet  the 
argument. For its part, Pactiv moved for summary judgment 
under  ERISA,  contending  that  despite  appearances  some  of 
the language in the plan does allow it to insist on restrictive 
covenants. Since Rupert had foresworn any argument based 
on the plan, Pactiv did not elaborate—and the district judge, 
4                                           Nos. 12‐3704 & 12‐3804 

taking up the subject without the benefit of briefs from either 
side, did not discuss any of the language from the “Return of 
Severance  Payments”  section  of  the  plan  that  Pactiv  has 
brought to our attention and would have brought to the dis‐
trict judge’s, had it known that a claim based on the plan was 
about to be adjudicated. 
    Many  decisions  in  this  circuit  hold  that  a  district  judge 
must  notify  the  litigants,  and  invite  the  submission  of  evi‐
dence  and  legal  arguments,  before  resolving  a  case  on  a 
ground the parties have bypassed or using a procedure they 
did not propose. See, e.g., Goldstein v. Fidelity & Guaranty In‐
surance  Underwriters,  Inc.,  86  F.3d  749  (7th  Cir.  1996); 
Choudhry v. Jenkins, 559 F.2d 1085 (7th Cir. 1977). See also Ce‐
lotex Corp. v. Catrett, 477 U.S. 317, 326 (1986) (“district courts 
are  widely  acknowledged  to  possess  the  power  to  enter 
summary  judgments  sua  sponte,  so  long  as  the  losing  party 
was  on  notice  that  she  had  to  come  forward  with  all  of  her 
evidence”).  The  norm  is  that  judges  must  not  take  litigants 
by  surprise.  The  2010  amendment  to  Rule  56(f)  makes  this 
explicit: 
       After  giving  notice  and  a  reasonable  time  to  respond, 
       the court may: 
       (1) grant summary judgment for a nonmovant; 
       (2)  grant  the  motion  on  grounds  not  raised  by  a 
       party; or 
       (3)  consider  summary  judgment  on  its  own  after 
       identifying  for  the  parties  material  facts  that  may 
       not be genuinely in dispute. 
Fed. R. Civ. P. 56(f) (emphasis added). If judges could decide 
suits without warning on the basis of considerations the liti‐
Nos. 12‐3704 & 12‐3804                                             5 

gants  were  not  contesting,  litigation  would  be  even  less 
manageable  than  it  is  already.  Lawyers  would  need  to  sub‐
mit evidence and legal arguments on issues that appeared to 
be irrelevant, on the off chance that the judge would second‐
guess  the  parties’  litigation  strategies.  That  would  produce 
delay, bloat, and expense. As a norm, waivers are forever. If a 
waived or forfeited  issue is to come back to life, the revival 
must  be  preceded  by  notice.  Litigants  then  safely  can  limit 
their submissions to the subjects genuinely in dispute. 
    In this court Rupert has thought better of the choices he 
made earlier. His appellate brief relies heavily on Cirulis. He 
insists that he did not need to ask the district court for relief 
under  the  plan,  because  that  issue  had  been  raised  in  the 
pleadings. Yet motions for summary judgment, and respons‐
es  to  them,  supersede  the  pleadings.  A  litigant  can’t  use 
pleadings filed on Day 1 to displace choices made on Day 2; 
time moves in only one direction. What’s more, even in this 
court  Rupert  does  not  respond  to  Pactiv’s  argument  that 
some  language  in  the  severance  plan  allows  it  to  insist  on 
restrictive  covenants.  Instead  he  observes  that  the  language 
on  which  Pactiv  relies  is  missing  from  the  acquisition 
agreement.  That effectively retreats  to his  original theory of 
liability—that the acquisition agreement between Pactiv and 
Reynolds Group entitles him to benefits. 
   Rupert favors this argument for two reasons: first, the ac‐
quisition  agreement  lacks  any  of  the  qualifications  (includ‐
ing the need for a signed separation agreement) found in the 
post‐acquisition plan; second, the acquisition agreement has 
an attorneys’‐fees clause more favorable to prevailing parties 
than  the  one  in  ERISA.  But  the  stumbling  block,  from  Ru‐
pert’s  perspective,  is  §9.6(b)  of  the  acquisition  agreement, 
6                                           Nos. 12‐3704 & 12‐3804 

which  provides  that  the  agreement  cannot  be  invoked  by 
anyone other than Pactiv and Reynolds Group. Section 9.6(b) 
has  a  few  exceptions,  but  §6.4(d),  which  calls  for  severance 
benefits, is not among them. Relying on both the general dis‐
claimer in §9.6(b) and the absence of §6.4(d) from the listed 
exceptions,  the  district  court  rejected  Pactiv’s  claim  to  be  a 
third‐party beneficiary of the acquisition agreement. 
    In  the  district  court,  and  again  on  appeal,  Rupert  con‐
tended  that  §9.6(b)  is  ineffectual  under  Delaware  law.  (The 
acquisition agreement has a choice‐of‐law clause pointing to 
Delaware.) It is a poor argument. The Delaware decisions on 
which Rupert relies stand for the normal principle that con‐
tracts  can  create  third‐party  beneficiaries.  None  of  the  deci‐
sions concludes that parties are forbidden to limit the set of 
non‐signatories  who  acquire  rights  under  a  contract.  Pactiv 
and  Reynolds  Group  may  have  included  §6.4(d)  because 
awarding  severance  benefits  would  make  the  transaction 
more  valuable  to  themselves. Merging  businesses often fear 
that uncertainty will cause essential employees to jump ship. 
Promising  to  compensate  workers  adversely  affected  by  an 
acquisition  makes  it  easier  for  employees  to  conclude  that 
they will be well treated; this improves the chance that peo‐
ple  will  remain,  and  improves  the  morale  (and  hence  the 
productivity)  of  those  who  do  remain.  We  agree  with  the 
district court that Delaware would not see §6.4(d) as having 
value only to workers, and thus as necessarily creating third‐
party benefits despite §9.6(b). (This makes it unnecessary to 
decide  whether  any  rule  of  Delaware  law  enforcing  for 
workers’  benefit  a  promise  in  corporate  documents  about 
welfare‐benefit  plans  would  be  preempted  by  ERISA.  See 
Bartholet  v.  Reishauer  A.G.,  953  F.2d  1073  (7th  Cir.  1992) 
Nos. 12‐3704 & 12‐3804                                                7 

(ERISA  preempts  claims,  based  on  state  law,  concerning 
promises to create welfare‐benefit plans).) 
    Although Rupert’s main argument is that he is entitled to 
benefits as a third‐party beneficiary of §6.4(d), he briefly con‐
tends that §6.4(d) is itself an ERISA plan. If it is, then §9.6(b) 
becomes irrelevant. Workers are not third‐party beneficiaries 
of  a  welfare‐benefit  plan  governed  by  ERISA.  Participants 
are the direct beneficiaries. 
    Pactiv  does  not  contend  that  Rupert  has  waived  or  for‐
feited this possibility. It is a difficult one to evaluate, because 
the language in the acquisition agreement is skeletal. Here is 
the text of §6.4(d), captioned “Severance Policy”: 
 1.  A  Non‐Union  Employee  terminated  without  cause 
     shall be paid, in addition to all amounts accrued or 
     required  by  law  to  be  paid,  a  sum  equal  to  (i)  the 
     number  of  years  such  Non‐Union  Employee  has 
     been  employed  by  the  Company  (or  its  Affiliates, 
     including  entities  acquired  by  the  Company), 
     rounded  to  the  nearest  month  times  two  (such 
     number  the  “Severance  Period”)  times  (ii)  such 
     Non‐Union  Employee’s  weekly  compensation,  pro‐
     vided that the amount computed by clause (i) shall 
     not be less than four nor greater than 26. 
 2.  If  such  Non‐Union  Employee  is  eligible  for  an  an‐
     nual  bonus  in  the  year  of  termination,  such  person 
     shall  be  paid  a  pro‐rated  amount  of  his  or  her  bo‐
     nus, at “target” if such bonus is incentive based, as 
     well as any accrued but unpaid bonuses. 
In  contending  that  this  language  creates  a  welfare‐benefit 
plan,  Rupert  relies  on  Halliburton  Co.  Benefits  Committee  v. 
8                                         Nos. 12‐3704 & 12‐3804 

Graves,  463  F.3d  360  (5th  Cir.  2006),  rehearing  denied,  479 
F.3d 360 (2007). 
     Halliburton  held  that  language  in  a  merger  agreement 
amended  an  existing  welfare‐benefit  plan.  Because  the  plan 
predated the merger, language disclaiming third‐party bene‐
ficiaries did not matter; as we pointed out above, employees 
are the direct beneficiaries of ERISA plans. The court made it 
explicit,  when  denying  rehearing,  that  the  holding  is  “lim‐
ited  to  the  specific  language  used”  (479  F.3d  at  361)  in 
amending  that  particular  plan.  Pactiv,  unlike  Halliburton 
and its merger partner, did not have a severance plan before 
the  acquisition.  This  creates  problems,  because  the  acquisi‐
tion agreement lacks many terms that are either mandatory 
in  all  ERISA  plans  (such  as  provision  for  amendment  and 
identification of the person holding the amending power, 29 
U.S.C. §1102(b)(3)) or are needed to make a plan work. Who 
is  the  administrator?  How  are  claims  made  and  resolved? 
Are  any  conditions  attached  to  the  benefits?  What  do 
phrases  such  as  “without  cause”  mean?  It  is  not  defined  in 
the  acquisition  agreement.  Is  refusal  to  accept  a  reassign‐
ment  “cause”  for  discharge?  Who  pays  the  claims,  from 
what pool  of funds? It can be hard to know just how much 
may be omitted while creating an ERISA plan. See, e.g., Fort 
Halifax Packing Co. v. Coyne, 482 U.S. 1 (1987); Bowles v. Quan‐
tum Chemical Co., 266 F.3d 622, 631–33 (7th Cir. 2001); Collins 
v. Ralston Purina Co., 147 F.3d 592, 595–97 (7th Cir. 1998); Do‐
novan v. Dillingham, 688 F.2d 1367 (11th Cir. 1982) (en banc). 
   We  need  not  decide  whether  it  is  proper  to  treat  the 
agreement  as  a  stand‐alone  plan,  because  it  does  not  stand 
alone. It was implemented after the acquisition by an eight‐
page plan providing the essential details. That Rupert seeks 
Nos. 12‐3704 & 12‐3804                                                9 

to  recover  under  a  plan  (the  one  he  sees  in  the  acquisition 
agreement)  implies  to  us  that  he  has  not  waived  his  claim 
under ERISA, even if his papers in the district court forfeited 
the  benefits  of  the  completed  plan.  The  district  judge 
thought it proper to relieve Rupert of that forfeiture, and alt‐
hough we have explained that the court erred by doing this 
without  notice  to  Pactiv,  the  court  did  not  abuse  its  discre‐
tion by electing not to enforce the forfeiture. After all, Pactiv 
itself  asked  for  a  decision  on  the  issue  (this  was  what  it 
sought a declaratory judgment about). 
    Under the circumstances, the best course is a remand so 
that  the  district  court  can  give  the  required  notice  and  then 
entertain  arguments  based  on  the  language  of  the  post‐
acquisition plan. It will be necessary to consider the conten‐
tion  that  the  agreement  is  itself  a  plan  only  if  the  district 
judge decides in Pactiv’s favor on the post‐acquisition plan. 
                                          VACATED AND REMANDED